Title: Enclosure: Instructions to Brigadier General Anthony Wayne, 1 July 1779
From: Washington, George
To: Wayne, Anthony


          
            Sir.
            [New Windsor, 1 July 1779]
          
          Having appointed you to the command of the Light infantry of the line, you will immediately repair to that part of it (consisting of four battalions now commanded by Colo. Butler) which is in the vicinity of Fort Montgomery, and take the command. The infantry of the other divisions is not yet organized; but it will be done as soon as possi⟨ble⟩ and the whole drawn together as far as the circumstances of the service will permit. The principal object of your present station is to oppose any movements of the enemy against the Forts; for which purpose you will exert yourself to gain an accurate knowlege of the scene of action, all the possible landing places and approaches to the forts and to your corps; with every advantageous spot for giving the most effectual opposition. You will make such disposition as appears to you best calculated to answer these purposes and to gain the earliest information of the movements and designs of the enemy—To this end, you will endeavour to engage trusty persons, to go within the enemies lines as spies; and I will enable you to reward them for their risk and trouble—but in doing this I need not remind you of the necessity of œconomy and the greatest caution to prevent imposition.
          If at any time, you see a favourable opportunity for striking an advantageous stroke, you have my permission for improving it; as I rely upon your prudence, that you will undertake nothing without a sufficient prospect of success, and unless the advantages to be obtained will compensate the risk to be run—When you have any project of consequence, and circumstances will permit, you will be pleased to communicate it to me, previous to the execution.
          You will find in the hands of Coll Butler a map of this country taken from actual survey which is for the use of the commanding officer of the infantry. Colo. Butler will also communicate to you the instructions he has received, which contain my ideas more in detail

of the ⟨measures proper to be persued by the infantry in its present position.
          You will be pleased to advise me punctually of every material occurrence. Given at Head Quarters New Windsor July 1st 79.⟩
        